DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/24/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 as amended recites on lines 12-13 “calculate an extension distance associated with each cutter of the plurality of milling workheads”.
It is unclear what exactly is “an extension distance associated with each cutter”.  What exactly encompasses “an extension distance”? Extension of what? From where to where? How is an “extension distance” defined as?  How exactly is this “extension distance” associated with each cutter?  For purposes of expediting prosecution “an extension distance associated with 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeggi US 5,566,437 in view of Palese et al. US 2015/0111472 (hereafter--Palese--).
In regards to claim 10, Jaeggi discloses on Figures 1-14, a rail milling assembly configured to be coupled to a chassis (2) of a rail vehicle (3), the rail milling assembly comprising: a plurality of milling workhead (13 and 14, also refer to Figures 4-5 for example), each disposed at a fixed angle relative to the rail; each milling workhead of the plurality of milling workheads comprising: a spindle (41); a cutter (40) depending downwardly from the spindle, the spindle and cutter configured to be driven by a spindle motor (42), and a cylinder rod (49) coupled to the spindle motor and the spindle and configured to extend the cutter towards a rail during operation; and a processor (see column 5, line 59).  It has been noted that inherently there has to be some sort of extension distance calculation associated with each cutter of the plurality of workheads in order to actuate the cylinder rods (49) of the plurality of milling workheads to move the cutters (40) to the respective extension distances.

Nevertheless, Palese teaches that it is well known in the art of rail machining to have a processor (or data processing system) that via a control software, receives a rail profile template 122 corresponding to a desired rail shape (see paragraphs [0029]-[0030]); based on the rail profile template 122 there is a calculation of parameters including number of passes and patterns (orientation, power and speed) are performed by the processor in order to actuate the workheads cutters (see paragraphs [0035-0036]; [0038-0039]).  Note that Palese teaches orienting and operating motors of the workhead and their associated mechanical parameters for rail applications, on which it includes: receiving a rail profile, comparing the rail profile with a target rail template in order to provide a comparison result, and determining, by a processor, based on the comparison result, one or more of the workhead motor’s orientation, power and speed (see Abstract section of Palese).
A person having ordinary skill in the art would have recognize that by providing a processor configured to perform the limitations above, would provide more precise machining of the rail; simplify the machining process and provide guidance to the operator.
Accordingly it would have been obvious to a person having ordinary skill in the art to modify Jaeggi’s rail assembly such that the processor is configured to receive a rail profile template corresponding to a desired rail shape and that based on the rail profile template, the processor is also configured to obtain a calculation of machining parameters (such as extension distance calculation) is performed by the processor in order to actuate the workheads cutters, 
Palese, as disclosed above, further teaches that it is well known in the art of rotary rail machining tools, to have a first workhead being oriented at an angle (22) based on a comparison of a profile of the rail and a rail template and to have a second workhead being oriented at an angle based on a comparison of a model of the rail template updated to estimate metal removed by the first grinding motor and a rail template (see paragraph [0007] and Figure 8.  Palese explicitly teaches that the angles (22) may be adjusted to any angle depending on the profile of the rail, rail template, and material removal.  See also paragraph [0044-0045].
A person of ordinary skill in the art, upon reading the teachings of Palese, would also have recognized the desirability of changing the angle to which each of the workhead motor’s is being oriented based on the profile of the rail, rail template, and material removal.  Thus, it would have been obvious to a person of ordinary skill in the art to try having the angles of the workhead’s be different from each other based on the teachings of Palese in an attempt to provide improved approach to allow for greater flexibility in the placement of workhead motors because they are not fixed to predetermined patterns, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such having all the workheads disposed at a same angle or alternating angles).
In regards to claim 16, Jaeggi as modified discloses the rail vehicle of claim 10, Jaeggi as modified also discloses that the rail milling assembly (see Figures 1-2, 7 and 12 of Jaeggi), further includes rollers (i.e. 18) interposed between adjacent milling workheads of the plurality of milling workheads. 
In regards to claim 18, Jaeggi discloses a method, for performing milling operations on rail, the method comprising: actuating via a processor, a plurality of milling workheads (13 and 14, each one having cutter 40 as shown in Figure 6) coupled to a rail vehicle (see Figure 1), each milling workhead (13 and 14) of the plurality of milling workheads (13 and 14) including a 
However, Jaeggi fails to disclose that the method requires selecting a rail profile template that corresponds to a desired rail profile, measuring an existing parameter of the rail profile, and that the actuation and angle orientation of the plurality of milling workheads is performed by a processor.
Nevertheless, Palese teaches that it is well known in the art of rail machining to have a processor (or data processing system) that via a control software, receives a rail profile template 122 corresponding to a desired rail shape (see paragraphs [0029]-[0030]); based on the rail profile template 122 there is a calculation of parameters including number of passes and patterns (orientation, power and speed) are performed by the processor in order to actuate the workheads cutters (see paragraphs [0035-0036]; [0038-0039]).  Note that Palese teaches orienting and operating motors of the workhead and their associated mechanical parameters for rail applications, on which it includes: receiving a rail profile, comparing the rail profile with a target rail template in order to provide a comparison result, and determining, by a processor, based on the comparison result, one or more of the workhead motor’s orientation, power and 
A person having ordinary skill in the art would have recognize that by providing a processor, configured to perform the limitations above, would provide more precise machining of the rail; simplify the machining process and provide guidance to the operator.
Accordingly it would have been obvious to a person having ordinary skill in the art to modify Jaeggi’s rail machining method such that a desired rail profile template of a rail is selected and that the actuation of the plurality of milling workheads is performed by a processor as taught by Palese to simplify rail machining process and provide more precise machining and provide more precise machining.  
A person of ordinary skill in the art, upon reading the teachings of Palese, would also have recognized the desirability of using a processor to change the angle to which each of the workhead motor’s is being oriented based on the profile of the rail, rail template, and material removal.  Thus, it would have been obvious to a person of ordinary skill in the art to try having of the angles of the workhead’s be disposed at a desired angle by being actuated by a processor based on the teachings of Palese in an attempt to provide improved approach to allow for greater flexibility in the placement of workhead motors because they are not fixed to predetermined patterns, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such having all the workheads disposed at a same angle; different or alternating angles).
claim 20, Jaeggi as modified discloses the method of claim 18, Jaeggi as modified also discloses wherein: each of the plurality of milling workheads (13 and 14 of Jaeggi) are positioned at a fixed angle relative to the rail; and actuating the first and second cylinder rods comprises deploying a first spindle of the first milling workhead (13) and deploying a second spindle of the second milling workhead while maintaining the fixed angle of the first and second milling workheads relative to the rail.
Claim 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeggi US 5,566,437 in view of Palese et al. US 2015/0111472 (hereafter--Palese--) as applied to claims 10 and 18 above, and further in view of Jaeggi US 4,583,327 (hereafter--Jaeggi’327--).
In regards to claim 15, Jaeggi as modified discloses the rail vehicle of claim 10, however fails to disclose that the milling workhead further includes a shroud disposed about the cutter.
Nevertheless, Jaeggi’327 teaches that it is well known in the art of rail re-profiling, to have a shroud 72 or 75, as per Figures 8-9 be disposed about a cutter 19.  By providing a shroud about the cutter, abrasive dust and sparks generated when machining will be contained within the shroud, therefore shielding the cutter and providing safety for the surroundings (at least refer to col 1, lines 54-57).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Jaeggi such that it includes a shroud about the cutter as taught by Jaeggi’327 in order to shield the cutter and provide safety for the surroundings.  
In regards to claim 19, Jaeggi as modified discloses the method of claim 18, Jaeggi as modified also discloses measuring an existing cross-sectional rail profile of the rail (as taught by Palese); however fails to disclose that the milling workhead further includes a shroud disposed about the cutter that captures debris generated during the rail cutting operation.

Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Jaeggi such that it includes a shroud about the cutter as taught by Jaeggi’327 in order to shield the cutter and provide safety for the surroundings.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaeggi US 5,566,437 in view of Palese et al. US 2015/0111472 (hereafter--Palese--) as applied to claim 16 above, and further in view of Ward US 6,769,365.
In regards to claim 17, Jaeggi as modified discloses the rail vehicle of claim 16, however fails to disclose the rollers disposed at a rear portion of the rail milling assembly comprise a conical tread and a gauge reference flange, the gauge reference flange being tilted inwardly toward the rail.
Ward teaches that it is well known in the art to have, as per Figures 7 and 8, a conical tread and a gauge reference flange (refer to gauge assembly 70), the gauge flange capable of being tilted towards the rail.  A person having ordinary skill in the art would have recognize that, these types of assemblies proper clamping between elements of the rail system in order to ensure that any forward and backward movement is consistent in order to ensure that the cutter will be in line with rail to be machined.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Jaeggi’s rail milling assembly, such that the rollers disposed at a rear portion further include a conical tread and a gauge reference flange .
Allowable Subject Matter
Claims 1-9 are allowed.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Because of dependency, claims 12-14 are also objected as being dependent on objected claim 11.
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claims 1-9 and 11-17 has been withdrawn.  However, the previous 35 U.S.C. § 112 rejection of claim 10 is still deemed proper.  The Examiner notes, that the specific part corresponding to “an extension distance” as described above, was not addressed in the Amendments or Remarks. 
Rejections based on Prior Art 
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.
Applicant argues on page 10 of the Remarks, regarding claim 10 and the combination of Jaeggi and Palese that Jaeggi and Palese fail to disclose that “each of the plurality of milling workheads is fixed at a unique angle relative to the rail, no two milling workheads being positioned at the same angle”. 
The Examiner disagrees and points Applicant to the rejection above for details.  As explained above, Jaeggi discloses on Figures 1-14, a rail milling assembly configured to be coupled to a chassis (2) of a rail vehicle (3), the rail milling assembly comprising: a plurality of milling workhead (13 and 14, also refer to Figures 4-5 for example), each disposed at a fixed angle relative to the rail.

Nevertheless, to alleviate the missing limitations of Jaeggi, the Examiner brought teaching reference of Palese.
 As disclosed above, Palese teaches orienting and operating motors of the workhead and their associated mechanical parameters for rail applications, on which it includes: receiving a rail profile, comparing the rail profile with a target rail template in order to provide a comparison result, and determining, by a processor, based on the comparison result, one or more of the workhead motor’s orientation, power and speed (see Abstract section of Palese).
Palese, further teaches that it is well known in the art of rotary rail machining tools, to have a first workhead being oriented at an angle (22) based on a comparison of a profile of the rail and a rail template and to have a second workhead being oriented at an angle based on a comparison of a model of the rail template updated to estimate metal removed by the first grinding motor and a rail template (see paragraph [0007] and Figure 8.  Palese explicitly teaches that the angles (22) may be adjusted to any angle depending on the profile of the rail, rail template, and material removal.  See also paragraph [0044-0045].
A person of ordinary skill in the art, upon reading the teachings of Palese, would also have recognized the desirability of changing the angle to which each of the workhead motor’s is being oriented based on the profile of the rail, rail template, and material removal.  Thus, it would have been obvious to a person of ordinary skill in the art to try having the angles of the workhead’s be different from each other based on the teachings of Palese in an attempt to provide improved approach to allow for greater flexibility in the placement of workhead motors because they are not fixed to predetermined patterns, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such having all the workheads disposed at a same angle or alternating angles).
Applicant further argues on pages 10-11 of the Remarks, regarding claim 18 and the combination of Jaeggi and Palese that Jaeggi and Palese fail to disclose “actuating a first cylinder rod…to move a first cutter to a first predetermined position at a first angle relative to the rail” and “actuating a second cylinder rod…to move a second cutter to a second predetermined position at a second angle”.
The Examiner disagrees and points Applicant to the rejection above for details.  As discussed above, base reference Jaeggi does disclose “actuating a first cylinder rod (49) of a first milling workhead (13 or 14) relative to the plurality of milling workheads (13 and 14) to move a first cutter (40 of one of 13 or 14) to a first predetermined position at a first angle relative to the rail that corresponds to a rail profile of a rail” and further actuating “a second cylinder rod of a second milling workhead (13 or 14) of the plurality of milling workheads to move a second cutter to a second predetermined position at a second angle relative to the rail that corresponds to the desired rail profile of a rail”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “cutters operate at different angles”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note that the claim does not recite that the first and second angles are different from each other.
In response to Applicant’s argument which states that “Jaeggi teaches positioning its milling cutters 24, 24’ at the same angle relative to the track to correct both long and short undulation on the rail” the argument being supported by col 4, lines 1-10 of Jaeggi; the Examiner disagrees and points out that Jaeggi discloses on column 3, lines 62-67, bridging to column 4, lines 1-10 that:
“The frames 8 and 9 differ in their lengths and act as guiding base for the milling cutters 24, 24'.  The guiding base of the first milling cutter, provided for by the frame 8 and the bearing devices 10, 11, is longer than the guiding base 9, 11, 12 of the second milling cutter 24'.  Thus, the first milling cutter will be able to correct the longer undulations, while the second milling cutter 24' carried and guided by a shorter base 9 corrects the shorter undulations.  The distance between the two milling cutters is selected so as to ensure the best overall efficiency, i. e. the optimum correction of the long undulations of the track and of the short ones.  One thus not only achieve a very strong decrease of the amplitude of the defects, but also an excellent surface quality, owing to the fact that the second milling cutter 24' operates at a cutting depth which is substantially constant, since the major defects were eliminated by the first milling cutter 24.”

As such, the Examiner notes that what is constant, is the actual cutting depth of the second milling cutter 24’ and not the angle relative to the track to correct both long and short undulation on the rail as suggested by the Applicant.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722